Exhibit BYLAWS OF ANHEUSER-BUSCH COMPANIES, INC. (As Amended and Restated February 27, 2008) INCORPORATED UNDER THE LAWS OF DELAWARE TABLE OF CONTENTS BYLAWS OF ANHEUSER-BUSCH COMPANIES, INC. Page ARTICLE I: LOCATION AND OFFICES Section 1:1 Principal Office 1 Section 1:2 Other Offices 1 ARTICLE II: STOCKHOLDERS Section 2:1 Annual Meeting 1 Section 2:2 Business to be Conducted at Annual Meeting 1 Section 2:3 Special Meetings 2 Section 2:4 Place of Meetings 2 Section 2:5 Notice of Meetings 2 Section 2:6 Quorum and Voting 3 Section 2:7 Voting; Proxy 3 Section 2:8 Voting by Fiduciaries, Pledgee and Pledgors 3 Section 2:9 Nomination of Directors 4 Section 2:10 List of Stockholders 5 Section 2:11 Appointment of Inspectors of Election and Resolution of Questions Concerning Right to Vote 5 ARTICLE III: DIRECTORS Section 3:1 General Powers 6 Section 3:2 Number and Qualifications 6 Section 3:3 Election 6 Section 3:4 Place of Meetings 6 Section 3:5 Regular Meetings 7 Section 3:6 Special Meetings 7 Section 3:7 Quorum 7 Section 3:8 Waiver of Notice 8 Section 3:9 Consent 8 Section 3:10 Notice to Members of the Board of Directors 8 Section 3:11 Chairman of the Board 8 ARTICLE IV: COMMITTEES Section 4:1 Executive Committee - Appointment and Tenure 8 Section 4:2 Executive Committee - Powers 9 Section 4:3 Executive Committee - Notice of Meetings 9 Section 4:4 Executive Committee - Quorum and Powers of Majority 9 Section 4:5 Executive Committee - Reporting 9 Section 4:6 Other Committees 10 ARTICLE V: OFFICERS Section 5:1 Appointment 10 Section 5:2 Tenure 10 Section 5:3 Chief Executive Officer 10 Section 5:4 President 11 Section 5:5 Other Officers 11 ARTICLE VI: CAPITAL STOCK AND DIVIDENDS Section 6:1 Certificates for Shares 11 Section 6:2 Stock Records 11 Section 6:3 Transfers 12 Section 6:4 Regulations Governing Issuance and Transfers of Shares 12 Section 6:5 Transfer Agents and Registrars 12 Section 6:6 Lost or Destroyed Certificates 12 Section 6:7 Fractions of Shares 12 Section 6:8 Determination of Stockholders 13 Section 6:9 Record Date 13 ARTICLE VII: MISCELLANEOUS Section 7:1 Voting Shares in Other Corporations 13 Section 7:2 Execution of Other Papers and Documents 14 Section 7:3 Corporate Seal 14 Section 7:4 Amendments 14 Section 7:5 Books and Records 14 Section 7:6 Electronic Transmission 14 BYLAWS OF ANHEUSER-BUSCH COMPANIES, INC. (AS AMENDED AND RESTATED FEBRUARY 27, 2008) ARTICLE I: LOCATION AND OFFICES Principal Office. SECTION 1:1. The principal office of the corporation shall be at such place as the Board of Directors may from time to time determine, but until a change is effected such principal office shall be at One Busch Place, in the City of St. Louis, Missouri. Other Offices. SECTION 1:2. The corporation may also have other offices, in such places (within or without the State of Delaware) as the Board of Directors may from time to time determine. ARTICLE II: STOCKHOLDERS Annual Meeting. SECTION 2:1. An annual meeting of the stockholders of the corporation shall be held at 10:00 o'clock a.m. on the fourth Wednesday in April of each year if not a legal holiday, and if a legal holiday then on the next succeeding day not a legal holiday. The purpose of the meeting shall be to elect directors and to transact such other business as properly may be brought before the meeting. If the corporation shall fail to hold said meeting for the election of directors on the date aforesaid, the Board of Directors shall cause the election to be held by the stockholders as soon thereafter as convenient. Business to be Conducted at Annual Meeting. SECTION 2:2.1 At an annual meeting of stockholders, only such business shall be conducted as shall have been brought before the meeting (i) pursuant to the corporation's notice of the meeting, (ii) by or at the direction of the Board of Directors (or any duly organized committee thereof), or (iii) by any stockholder of the corporation who is a stockholder of record on the date of giving of the notice provided for in this Bylaw and on the record date for the determination of stockholders entitled to vote at such meeting and who has complied with the notice procedures set forth in this Bylaw. SECTION 2:2.2 In addition to any other applicable requirements, for business to be properly brought before an annual meeting by a stockholder, such stockholder must have given timely notice in proper written form to the Secretary which notice is not withdrawn by such stockholder at or prior to such annual meeting. SECTION 2:2.3 To be timely, a stockholder's notice to the Secretary must be delivered or mailed to and received by the Secretary at the principal executive offices of the corporation, not less than ninety days nor more than one hundred twenty days prior to the first anniversary of the preceding year's annual meeting; provided, however, that in the event that the date of the meeting is changed by more than thirty days from such anniversary date, notice by the stockholder must be received not later than the close of business on the tenth day following the earlier of the day on which notice of the date of the annual meeting was mailed or public disclosure was made. SECTION 2:2.4 To be in proper written form, such stockholder's notice must set forth as to each matter the stockholder proposes to bring before the annual meeting (i) a brief description of the business to be brought before the annual meeting and the reasons for conducting such business at such meeting; (ii) the name and address, as they appear on the corporation's books, of the stockholder proposing such business, and the name and address of the beneficial owner, if any, on whose behalf the proposal is made; (iii) the class and the number of shares of the corporation's stock which are beneficially owned by the stockholder, and the beneficial owner, if any, on whose behalf the proposal is made; (iv) any material interest of the stockholder, and of the beneficial owner, if any, on whose behalf the proposal is made, in such business; and (v) a representation that such stockholder intends to appear in person or by proxy at the annual meeting to bring such business before the meeting. 1 SECTION 2:2.5 Notwithstanding anything in these Bylaws to the contrary, no business shall be conducted at an annual meeting except in accordance with the procedures set forth in this Bylaw. The chairman of the meeting may, if the facts warrant, determine that the business was not properly brought before the meeting in accordance with the provisions of this Bylaw; and if the chairman should so determine, the chairman shall so declare to the meeting, and any such business not properly brought before the meeting shall not be transacted. Notwithstanding the foregoing provisions of this Bylaw, a stockholder shall also comply with all applicable requirements of the Securities Exchange Act of 1934, as amended (the“Exchange Act”), and the rules and regulations thereunder with respect to the matters set forth in this Bylaw. Special Meetings. SECTION 2:3.1 At any time the Chief Executive Officer may, and either the Chief Executive Officer or the Secretary at the written request of any five members of the Board of Directors shall, issue a call for a special meeting of the stockholders. Such call shall state the purpose or purposes of the meeting. SECTION 2:3.2A special meeting of stockholders shall be called by the Board of Directors upon written request (“Request”) to the Secretary of record holders of at least 25% of the outstanding common stock of the corporation. (a)The Request for a special meeting of stockholders shall be signed by each stockholder of record, or duly authorized agent, requesting the special meeting and must set forth:(i) a statement of the specific purpose of the meeting and the matters proposed to be acted on at the meeting and any material interest in such business of the stockholders requesting the meeting (or of thebeneficial owners, if any, on whose behalf the Request is made); (ii) the name and address of each such stockholder as they appear on the corporation’s stock ledger; and (iii) the number of shares of the corporation’s common stock owned of record and beneficially by each such stockholder (or beneficial owners, if any, on whose behalf the Request is made).A stockholder executing the Request may revoke its request at any time by written revocation delivered to the Secretary, any such revocation shall be effective when received and such stockholder shall be deemed not to have joined in the Request. (b)A special meeting so requested by stockholders shall be held at the date, time and place as may be fixed by the Board of Directors, but not later than 90 days after receipt of the Request. (c)Notwithstanding the foregoing, the Board of Directors need not call a special meeting of stockholders, if (i) the Board of Directors has already called or calls an annual meeting of stockholders and the purpose of the annual meeting includes the purpose specified in the Request or (ii) the purpose specified in the Requestis not the election of directors and the corporation held an annual or special meeting of stockholders during the 12 months precedingreceipt of the Request, the purposes of whichmeeting included the purpose specified in the Request. SECTION 2:3.3 Only such business may be considered at a special meeting of stockholders as has been stated in the corporation’s notice for such meeting. Place of Meetings. SECTION 2:4. All meetings of the stockholders shall be held at the principal office of the corporation, or at such other place, within or without the State of Delaware, as may be determined by the Board of Directors and stated in the notice of the meeting. Notice of Meetings. SECTION 2:5.
